UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-2241



AUBREY J. EL,

                                               Plaintiff - Appellant,

          versus


TEK SYSTEMS, INCORPORATED,

                                                Defendant - Appellee,
          and


LUCENT TECHNOLOGIES, INCORPORATED,

                                                            Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-02-111-3)


Submitted:   January 30, 2003              Decided:   February 4, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aubrey J. El, Appellant Pro Se.  Philip Michael Keating, DUNN,
CURCIO, KEATING & BRACKEN, P.C., Alexandria, Virginia; J. Eric
Paltell, KOLLMAN & SAUCIER, P.A., Baltimore, Maryland, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Aubrey J. El appeals the district court’s orders granting the

Defendant’s motion for summary judgment and denying El’s motion for

reconsideration. We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See El v. Tek Systems, Inc. No. CA-02-111-3 (E.D. Va. Sept.

24, 2002; Oct. 10, 2002).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2